Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 1 of 17 PageID #: 1904



                                                                                 BAaWMfrWWxAs
                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS                           NOV - 2 2018
                                       BEAUMONT DIVISION
                                                                               SY
Ralph Lynn Ferguson, Jr,                             §                        DEPUTY™
Plaintiff                                            §
                                                     §
V.                                                   §            CIVIL ACTION NO. I:16cv272
                                                     §
ERIC MARCINE DUNN, et al                             §
Defendants.                                          §                                      Jury Requested

                      PLAINTIFF S RESPONSE TO
DEFENDANT DUNN S MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT
                                              Document 184

TO THE HONORABLE JUDGE OF THIS COURT:

       Plaintiff, Ralph Lynn Ferguson, Jr., (hereafter "Plaintiff’ or Ferguson ) in the above described

and numbered cause, timely files this Plaintiff's Res onse to Defendant Dunn's Motion for Summary

Judgment With Brief in Support Document 184, and in support would show this Court the following:

                                         STATEMENT OF CASE

1. Plaintiff brings suit for violations of Plaintiff's Constitutional rights pursuant to 42 U.S.C.

§ 1983. This Court has previously dismissed all named defendants and all claims except for two claims

against defendant Dunn. These two remaining claims against defendant Dunn for unlawful seizure and

unlawful search of Plaintiff's car arise from defendant Dunn who while acting under color of law as a

Texas Department of Public Safety officer initiated a traffic stop of Plaintiff albeit not related to

commercial use of the roads and not related to for hire use of the roads and in the course of the traffic

stop arrested Plaintiff for a non-arrestable ancillary charge on August 5, 2014.

                                       STANDARD OF REVIEW

2. “The doctrine of qualified immunity "insulate[s]" state officials from liability to the extent that

the officials' actions do not violate "clearly established statutory or constitutional rights." Kovacic, 628
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 2 of 17 PageID #: 1905




F.3d 377*377 at 213 (inte al quotation marks omitted). The basic steps of our qualified-immunity

inquiry are well-known: a plaintiff seeking to defeat qualified immunity must show: "(1) that the

official violated a statutory or constitutional right, and (2) that the right was 'clearly established at the

time of the challenged conduct." Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir.2011) (en banc)

(quoting Ashcroft v. al-Kidd, U.S. , 131 S.Ct. 2074, 2083,179 L.Ed.2d 1149 (2011)). We have

discretion "in deciding which of the two prongs of the qualified immunity analysis should be addressed

first in light of the circumstances in the particular case at hand." Pearson v. Callahan, 555 U.S. 223,

242, 129 S.Ct. 808,172 L.Ed.2d 565 (2009); see also Plumhoff v. Rickard, U.S. , 134 S.Ct.

2012, 2020,188 L.Ed.2d 1056 (2014) ( [W]e begin in this case with the question whether the officers'

conduct violated the Fourth A endment. This approach, we believe, will be beneficial in developing

constitutional precedent in an area that courts typically consider in cases in which the defendant asserts

a qualified immunity defense." (alterations and internal quotation marks omitted)). In conducting the

qualified immunity analysis, we "may not resolve genuine disputes of fact in favor of the party seeking

summary judgment." Tolan, 134 S.Ct. At 1866. Trent v. Wade, 776 F. 3d 368 - Court of Appeals, 5th

Circuit 2015.

                                    ISSUES BEFORE THE COURT

3. Whether defendant Eric Mar cine Dunn (herein Dunn) violated clearly established law in seizing

and searching Plaintiff's car and thus acted outside the scope of Dunn's duties as an officer of the

DEPARTMENT OF PUBLIC SAFETY of the state of Texas (herein DPS) and therefor not entitled to

summary judgment based upon qualified immunity?

                                           BRIEF IN SUPPORT

4. Defendant Dunn did not act within the scope of Dunn's duties as a DPS officer. Defendant

Dunn's acts were not within "objective legal reasonableness" in light of the legal rules that were


                                                      2
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 3 of 17 PageID #: 1906




"clearly established" at the time thus barring Dunn from qualified immunity.

5. Dunn acting under color of law as a DPS officer at the time of initiating an alleged

transportation violation which resulted in arresting Plaintiff would have known of SB-971 aka the

Texas Transportation Code s (herein Trans Code) limitations on authority to seize cars found in Section

545.305. In pertinent part Sec. 545.305 states:

           Sec. 545.305. REMOVAL OF UNLAWFULLY STOPPED VEHICLE, (a) A peace
   officer listed under Article 2.12, Code of Criminal Procedure, or a license and weight inspector
   of the department may remove or require the operator or a person in charge of a vehicle to

   move a vehicle from a highway if the vehicle: (8) is operated by a person an officer arrests for
   an alleged offense and the officer is required bv law to take the erson into custody:
    (emphasis added)


6. Mistake of law can be something that is easily mistakable however, REQUIRED is not a
mistakable claim.
7. Dunn arrested Plaintiff under Texas Penal Code 38.02(a) Failure to Identify. See Plaintiff's

Exhibit 5, Dunn's Criminal Complaint of Plaintiff dated August 5, 2014. attached to Plaintiffs Fifth

Amended Complaint. Failure to Identify 38.02(a) is not authorized as a first offense arrest, therefor

Dunn was not require to take Plaintiff into custody.

8. Dunn initiated the stop of Plaintiff with Dunn's cruiser's emergency flashing lights, and Plaintiff

promptly stop, thereby Dunn was in control of the location where Plaintiffs car stopped. It is

unreasonable to consider Plaintiffs car was in a hazardous location without considering the reason for

the location which was initiated and controlled by Dunn.

9. The responsible agency within Texas SB-971 aka the Texas Transportation Code for all

enforcement related transportation offenses is the DEPARTMENT and the DEPARTMENT in every

single case is defined within the Trans Code as the DEPARTMENT OF PUBLIC SAFETY of the state


                                                    3
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 4 of 17 PageID #: 1907




of Texas.

10. Dunn as a state of Texas DPS officer could have known and should have known about which

statutes grant Dunn authority to seize Plaintiffs car. Dunn had a le al duty to know. Dunn could have

known and should have kno n pursuant to Dunn's legal duty as a DPS officer.

11. Defendant Dunn asserts the public caretaking exception to the warrant requirement allows

police to impound [a vehicle after a driver s arrest] to protect the vehicle, its contents, and the

surrounding roadways. is found in Trent v. Wade, 776 F.3d 368,387 n. 13 (5th Cir. 2015). This is not

a reference to case law. Footnote [13] “Public caretaking typically applies when the owner of the

vehicle has been arrested while the vehicle is on the public streets. In that situation, the public

caretaking exception to the warrant requirement allows police to impound the vehicle to protect the

vehicle, its contents, and the surrounding roadways. See Wayne R. LaFave, Search and Seizure: A

Treatise on the Fourth Amendment § 7.3(c) (4th ed.2004). Plaintiff found this book onAmazon.com

for $2,200.00 plus $3.99 shipping.

12. In Trent ibid, at 387, “We might agree that no public caretaking concern was served by seizing

the vehicle [ TV parked outside of a private residence], but public caretaking is just one ground upon

which officers may seize a vehicle.[13] As the above discussion makes clear, vehicles also may be

seized if they are contraband subject to forfeiture under state law or if they are contraband in plain view

of an officer.

13. Despite the fact that Sec. 545.305 bars Dunn from seizing Plaintiffs car, Trent ibid, deals with a

hot pursuit, seizure at a residence of a vehicle that was used to flee from law enforcement, suspected of

being stolen or used in criminal activity and thus considered contraband and what the Court called

“special considerations”, none of which apply to the present case.

///

                                                      4
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 5 of 17 PageID #: 1908




14. Trent at footnote [12] ("Time and again, [the Supreme] Court has observed that searches and

seizures conducted outside the judicial process, without prior approval by judge or magistrate, are per

se unreasonable under the Fourth Amendment subject only to a fe specifically established and well

delineated exceptions." (emphasis added) (internal quotation marks omitted)). (emphasis in original)

These “few specifically established and well delineated exceptions would undoubtedly be Sec.

545.305 ibid.

15. Also, in the present case there is not probable cause to assert that Plaintiff's car contained

contraband or that Plaintiff's car itself was contraband.

16. Trent ibid, does not afford Dunn the legal grounds to seize Plaintif s car.

17. South Dakota v. Opperman, 428 U.S. 364,368 (1976). at 376 “The Vermillion police were

indisputably engaged in a caretaking search of a lawfully impounded automobile. Cf. United States v.

Lawson, 487 F. 2d 468,471 (CA8 1973). The inventory was conducted only after the car had been

impounded for multiple parking violations.” (emphasis added)

18. Opperman ibid, does not apply to the present case because Opperman deals with a car lawfully

impounded for parking violations.

19. Opperman does not offer Dunn the legal grounds to seize Plaintiff's car.

20. Dunn stopped Plaintiff's locomotion via perceived emergency from Dunn's cruiser's flashing

lights and controlled the location where Plaintiff parked Plaintiff's car.

21. Neither Opperman nor Trent afford a caretaking function for cars that are parked due to law

enforcement officer directive.

22. There is no reasonableness in seizing a person's car because they followed the instructions of

law enforcement.

Ill

                                                      5
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 6 of 17 PageID #: 1909




23. Dunn stated on page 3 para. 2: However, peace officers may conduct an inventory search when

they la fully impound a vehicle if they follow standard procedure. See Colorado v. Bertine, 479 U.S.

367,375 (1987); See also Opperman, 428 U.S. at 374. (emphasis added by Plaintiff) Plaintiff does not

dispute that the impound must be lawful .

24. As previously stated Dunn's seizure of Plaintiffs car was outside the scope of Dunn's authority.

25. Plaintiff's Exhibit 1 is a Copy of DPS Public Information Response: “Lost and Found THP-6

THP-3, Dated Thursday, November 20, 2014. (2 pages) and attached hereto. This Report is in response

to Plaintiff public information request for documentation regarding Plaintiff arrest by Dunn on August

5, 2014. Each page of this two page Report states the following; date of Plaintiffs' arrest by Dunn,

Dunn's “officer ID number within the DPS, Plaintiff's car license plate number, and “Vehicle

Inventory? No”. This two page Report is evidence that Dunn's search of Plaintiff's car was in fact not a

“standard inventory search” and impeaches Dunn's “Affidavit of Eric Dunn” attached to Defendant

Dunn s Motion for Summary Judgment with Brief in Support DE 184, concerning Dunn's statement “I

performed an inventory search to protect the contents of the vehicle and performed this search using

standard procedures. If Dunn had done this alleged “standard inventory search there would certainly

be a paper trail somewhere and this is where that accounting would be lodged. This DPS Report

clearly shows that whatever search Dunn performed was certainly not a “standard inventory search”.

26. Plaintiff contends that this Report (Plaintiff's Exhibit 1) confirms beyond doubt that Dunn did

not perform a “standard inventory search” however, any search of Plaintiff's car would be unlawful

because the seizure of Plaintiff's car was itself unlawful in the first instance.

27. Opperman ibid., “As in Cady, there is no suggestion whatever that this standard procedure,

essentially like that followed throughout the country, was a pretext concealing an investigatory police

motive.[10] (emphasis added) In the present case Plaintiff does assert that Dunn was searching


                                                      6
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 7 of 17 PageID #: 1910




Plaintiffs car for evidence of criminal activity.

28. Plaintiff asserts that Dunn was conducting a criminal investigation of Plaintiff before Dunn's

arrest of Plaintiff and that investigation continued with a search of Plaintiff's car by Dunn for evidence

of criminal ctivity.

29. In the course of the encounter Dunn initiated on Plaintiff on August 5, 2014, Dunn seized

Plaintiff's car in violated of Sec. 545.305 Ibid, and searched Plaintiff's car for evidence of criminal

activity to justify Dunn's statement during the encounter that Plaintiff would kill Dunn despite there

being no justification to make such statement. See Plaintiff's Exhibit 2 Defendant Dunn's Supplemental

Responses to Plaintiff's Second Set of Inte rogatories attached hereto, Interrogatories 4, 5, 7 nd 8.

                                             CONCLUSION

Defendant Dunn violated Plaintiffs right under Trans Code Sec. 545.305 to move, remove or have

moved Plaintiff's car from the location where Dunn arrested Plaintiff for the non-arrestable offense of

failure to identify creating an injury to Plaintiff including money damages. Defendant Dunn's violation

of Plaintiff's right to move, remove or have moved Plaintif s car created a violation of Plaintiff's Fourth

Amendment right to be free from warrant-less and unreasonable seizures. Trans Code Sec. 545.305

and the Fourth amendment were clearly established laws at the time of the seizure of Plaintiff's car.

Dunn's subsequent search of Plaintiff's car was a Fourth Amendment right violation to be free from

warrant-less and unreasonable searches because Dunn did not legally posses Plaintiff's car and no

probable cause existed for the search. For the reasons stated throughout defendant Dunn acted outside

of Dunn's scope of duty as a DPS official. Dunn's motion for summary judgment based on qualified

immunity should be denied.

                                                      Respectfully submitted,




                                                     7
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 8 of 17 PageID #: 1911




                                        Ralph Lynn Ferguson, Jr. Pro se
                                        1192 Highway 27
                                        DeRidder, Louisiana 70634
                                        ral hsemail@hushmail.com
                                        Phone: 337.462.2615
                                        Fax: 337.462.0541




                                        8
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 9 of 17 PageID #: 1912




                                    CERTIFICATE OF SERVICE

       I certify that on November 2, 2018, a copy of Plaintiff's Response to Defendant Dunn's Motion
for Summary Judgment With Brief in Support Document 184 was served on the following via USPS.

Seth Byron Dennis
Attorney General's Office
PO Box 12548
Capitol Station
Austin, TX 78711




                                                            Ralph Lynn Ferguson, Jr.
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 10 of 17 PageID #: 1913




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

Ralph Ly n Ferguson, Jr,                       §
Plaintiff                                      §
                                               g
                                               s
V.                                             §          CIVIL ACTION NO. I:16cv272
                                               §
ERIC MARCINE DUNN, et al                       §
Defendants.                                    §                             Jury Requested

                                 PLAINTIFF'S RESPONSE TO
 DEFENDANT DUNN'S MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT
                                         Document 184




                                           EXHIBIT 1

              DPS Public Information Response: Lost and Found THP-6 THP-3,

                           Dated Thursday, November 20, 2014. (2 pages)
           Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 11 of 17 PageID #: 1914                                                                  1.0
   t <>                    .             pc l fYH                                                                      *>t/ c /I S /.s         sy /


                                                                                  I wif r iStltt ¦ • ¦
                                         H 't!
                                                                                   is0 t</l Tail iolo itU iiUfy- lsd mcanw
             , 1\ !;¦ j     w k's fV .i rFf.ts
                   < f tb i i f.K< t'. t' tf
                                     >. rJ                                                   Wsp                                        tl-i'.rj
               r'i.'fe.'* * fc;v- . . _                                               ut ;> f!ii. >                                      rter
                                                                                      B|l,.SteU                                       St2t»i.i
                     s-.: ] 0                                                                                                      U-t.. 1. i'
                                                                                      Eh" .     t
                                                                                         Ate (Am Fate                            lima Srrwd
   Lof;?4lon                                                                                 tki®                            i fa ni. .; tern"-
                          Coimfy 176 NEWTON                                         Leri§is'Pr«*fc'
                   Road Class US/SH
                         Rout© 0190
                       Mitepost 878
          ConsiriicHo Zona? No
           Wocfers Present? Mo


                              -r    J '

                        T. mEi* L
                        r * , p      C
                      - i Qj


                            ~ ;«.p ffe
  Driver
                    Birth Date 6/12/1955 12:00:00AM
                     RgcaJSem Write Mate
                 BL Number 07896361
                   DL State TX
                     CDL? No
               CDL H« Mat? No



                                    la - '

                                             fT.    ¦ tf
          .itffArf-j ,1 , *-» r* >
              ; 5*,- O
                  !<l t/ -A si.

              ; tei Sl a f;j
               t ?*-> t.i-aT i.? Ho

                  r .» f li
                           f ? 5.
               3- *f ,r a      v 1                 teAppppP} pty f   -:. ;;a; ¦

         cr Crt**£?
         te Tihtfo % r .\t                                                        C srCtso ;;.
        . f. T an&T iin
                                                   t|iilwri ¥SSir'Kr :
                      iteu** ? ikt
                               » ty
                             yV r                                                     '         *       J         -                           --      .J

                                   i-f

 Court
                        Court 3 County
                     frtcmcf




Th rsday, November 26, 2614
                                                                                                                                                      PagK I of 2
        Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 12 of 17 PageID #: 1915                         1.0

  ' liiti' ¦ ¦
Arr ;;t S tsiirfry                                 Violations. ¦
                 ifttefTyps THP6                   S0187 Evading Arrest Or Detentio -Felony
            TffiJirfSJumhar TX 42f/i01PPOG
                Ancb-ttnln 8/5/20S4 10:)0;UOPM
                 A«cirtMit? No                               Bisp                                   Othe
                                                       Dlsp Hinr.l                                    lea
             AJt oed                                                                               Sf iO
                                                       Dlo Rdo
         - PTOfeti Spesd 0                             Doo!;et tio                                  Pr
                                                         Ate Etiu False                       T? iP Sewsti
Location                                                      ire©                        PTAFHed Date
                    county 176 NEWTON              . Let jin t iti
                Roa Class US/SH
                       Route 0190
                  Milepost 878
       Construction Zone? No
        Workers Present? No

Tt psr
  , - _ Sarviee HP
                Reflin 2 ,
                 tetsiM B -
     , . § tSie8 07
           - S Kenr IQ 12421
                 - - M p No

Driver
                 Birth Date 6/12/1955 12:00:00AM
                 Race Sex White Mate
                DL Number 07896361
                  DL State TX
                   CDL? No
             COL Haa Hat? No


                        I>< « XHXP84 -
                       : uij) JK -
                        Tyf r F#»SB g,if Vail
      CoramerelsCVehtete M
                1n|aR3f«-fc/? No
                Infestme? No
     Stoppa l 4-r aminy? No
      gtcppe*!;pr Citation? Yoa
                y ktchad? No
                      PC? NO '
              conscti rai? No
        'tn-ii e to Arrerrl? Ho

        Vetii5f®l ?ntory? N<?
        «»ntr band FoynJ? No
                   CktitjA? No
                  tapAna? No
                 Cwfehuyt No
                   OihritV No

Co rt
                    Court 4 District
                   Pricinot




Tknmltiy, November 19,10f 4                                                                                  Page 2 of 2
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 13 of 17 PageID #: 1916




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                      §
Plaintiff                                     §
                                              §
V.                                            §          CIVIL ACTION NO. 1:16cv272
                                              §
ERIC MARCINE DUNN, et al                      §
Defendants.                                   §                                 Jury Re uested

                                PLAINTIFF'S RESPONSE TO
 DEFENDANT DUNN'S MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT
                                        Document 184




                                          EXHIBIT 2

      Defendant Dunn's Supplement l Responses to Plaintiff's Second Set of Interrogatories
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 14 of 17 PageID #: 1917




                                       In the United States District Court
                                        for the Eastern District of Texas
                                               Beaumont Division

     Ralph Lynn Ferguson, Jr.                            §
              Plaintiff,                                 §
                                                         §
     V.                                                  §    Civil Action No. 1:16-cv-272
                                                         §
     Eric Marcine Dunn, et al..                          §
            Defendants.                                  §    Jury

          Defendant Dunn s Supplemental Responses to Plaintiffs Second Set of Interrogatorie

     Interrogatory 4: D ring the encounter your initiated agai st Plaintiff your Curiser recording

     recorded you saying I am going to do what 1 can without him killing me. in reference to Plaintiff.

     Please explain your statement including w y you ade that statement, who you made the statement

     to, why you would think of such a thing to say and how you thought that Plaintiff would kill or
                             The above statement was made to one of the responding deputies on scene. The
     attempt to kill you. statement was made so as to convey the gravity of the situation to the deputy based
                              on my training. At the time of the stop, I had received little training on dealing with
                     individuals claiming to be traveling - not in commerce, Sovereign Citizens or conveying
     Response. Republic of Texas type ideologies.

     Interrogatory 5: Your Cruiser recording you saying Not that I have found so fo to na ed

     de endant STEVE HOLLOWAY during a telephone call he made to you during the ti e that

     Plaintiff was restrained in our cruiser and you were going through cither searching or inventorying

     Plaintiffs belongings in his car. Please explain specifically what thing or things you were referring

     to as “not having been found.”?
                From the video, 1 Hour 03 Minutes 35 Seconds into the encounter, Sergeant Holloway
     Response: asked, via phone, if any weapons ad been found in the vehicle.

     Interrogatory 7: If you are claiming that you did not search Plaintiffs car but was inventorying

     Plaintiffs car please explain what percentage of the things in Plaintiffs car your act ally inventoried

     and where your inventoried and where you did not?


     Response: only items readily visible were either audibly noted or documented.
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 15 of 17 PageID #: 1918




     Interrogator 8: Please explain how your statement Not that I have found so far fits within the

     perimeter of an inventory?
                 At the time the statement was made, 1 Hour 03 Minutes 35 Seconds into the encounter,
     Response: the inventory process had not been completed.


                                                    Respectfully sub itted,

                                                    KEN PAXTON
                                                    Attorney General of Texas

                                                   JEFFREY C. MATEER
                                                    First Assistant Attorney General

                                                   BRANTLEY STARR
                                                   Deputy First Assistant Attorney General

                                                   JAMES E, DAVIS
                                                   Deputy Attorney General fo Civil
                                                   Litigation

                                                   SHANNA E, MOLINARE
                                                   Division Chief
                                                   Law Enforcement Defense Divisio

                                                   /s/SETH BYRON DENNIS
                                                   SETH BYRON DENNIS
                                                   Assistant Attorney General
                                                   Attomey-i n-ehargc
                                                   State Bar No. 00790580

                                                   P. O. Box 12548, Capitol Station
                                                   Austin, Texas 78711
                                                   (512) 463-2080
                                                   Fax No. (512) 936-2109

                                                   Attorneys for Defen ant Dunn
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 16 of 17 PageID #: 1919




                                           Certificate of Service

             I, Seth Byron Dennis, Assistant Attorney General of Texas, do hereby certify that a tr e and

      correct copy of the above and foregoing Defendant Dunn s Supplemental Respo ses to Plaintiff s


      Second Set of Interrogatories has been served by United States mail on this the day of

      October, 2018, to:


     Ralph Ferguson, Jr.
      1192 Highway 27
     DeRidder, LA
     70634
                                                     /s/ Seth Byron Dennis
                                                     SETH BYRON DENNIS
                                                     Assistant Attorney General
Case 1:16-cv-00272-MAC-ZJH Document 198 Filed 11/02/18 Page 17 of 17 PageID #: 1920




                                                Declaration

             I declare (certify, verify, or stele) under penalty of perjury that Defendant Dun s

      Sup lemental Respo ses to Plaintiffs Second Set of Interrogatories are true and correct.




                                                          Eric Dum
                                                          October /$* . 2018
